 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.1 Page 1 of 7




 1   Eric A. LaGuardia (SBN 272791)
     LAGUARDIA LAW, APC
 2   402 West Broadway, Suite 800
 3   San Diego, CA 92101
     Tel. (619) 655-4322
 4
     Fax. (619) 655-4344
 5   eal@laguardialaw.com
 6
     Attorneys for Plaintiff
 7   Francesca James Acuña Adams
 8
 9                             UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
                                                      Case No.: '19CV0755 MMA NLS
     FRANCESCA JAMES ACUÑA
12
     ADAMS,
13
                  Plaintiff,                          COMPLAINT FOR DAMAGES
14
15         vs.
16
     SYSTEMATIC NATIONAL
17   COLLECTIONS, INC.,
18
                  Defendant.
19
20
21
22
23
24
25
26
27
28
                                               - i-
                                         COMPLAINT
     Adams v. Systematic National Collections, Inc.
 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.2 Page 2 of 7




 1                                     INTRODUCTION
 2    1.   The United States Congress has found abundant evidence of the use of
 3   abusive, deceptive, and unfair debt collection practices by many debt collectors,
 4   and has determined that abusive debt collection practices contribute to the number
 5   of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
 6   of individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
 7   U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to eliminate abusive debt collection
 8   practices by debt collectors, to insure that those debt collectors who refrain from
 9   using abusive debt collection practices are not competitively disadvantaged, and to
10   promote consistent state action to protect consumers against debt collection abuses.
11    2.   The California legislature has determined that the banking and credit system
12   and grantors of credit to consumers are dependent upon the collection of just and
13   owing debts and that unfair or deceptive collection practices undermine the public
14   confidence that is essential to the continued functioning of the banking and credit
15   system and sound extensions of credit to consumers. The Legislature has further
16   determined that there is a need to ensure that debt collectors exercise this
17   responsibility with fairness, honesty and due regard for the debtor’s rights and that
18   debt collectors must be prohibited from engaging in unfair or deceptive acts or
19   practices.
20    3.   This is an action for damages brought by individual Plaintiff against
21   Defendant for violations of the Fair Debt Collection Practices Act, 15 U.S.C. §
22   1692, et seq. (“FDCPA”); and the California Rosenthal Act, Civil Code § 1788 et
23   seq. (“Rosenthal Act”), both of which prohibit debt collectors from engaging in
24   abusive, deceptive, and unfair practices; among others.
25    4.   Plaintiff makes these allegations on information and belief, with the
26   exception of those allegations that pertain to plaintiff which plaintiff alleges on
27   personal knowledge.
28

                                                -1-
                                          COMPLAINT
     Adams v. Systematic National Collections, Inc.
 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.3 Page 3 of 7




 1    5.    While many violations are described below with specificity, this Complaint
 2   alleges violations of the statutes cited in their entirety.
 3    6.    All violations by Defendant were knowing, willful, and intentional, and
 4   Defendant did not maintain procedures reasonably adapted to avoid any such
 5   violation.
 6    7.    All violations alleged regarding the FDCPA are material violations of the
 7   FDCPA as these violations would limit the ability of a hypothetical least
 8   sophisticated debtor to make an intelligent choice as to the alleged debt and actions
 9   that should be taken to resolve the alleged debt.
10                              JURISDICTION AND VENUE
11    8.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. §
12   1692(k), and 28 U.S.C. § 1367 for supplemental state claims.
13    9.    This action arises out of Defendant’s violations of the Fair Debt Collection
14   Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and Defendant’s violations
15   of the California Fair Debt Collection Practices Act (“Rosenthal Act”).
16    10. As Defendant does business in the state of California, and committed the
17   acts that form the basis for this suit with the intent to cause effects in the state of
18   California, this Court has personal jurisdiction over Defendant for purposes of this
19   action.
20    11. Because Defendant does business in the County of San Diego and a
21   substantial part of the events or omissions giving rise to the claims occurred in San
22   Diego County, venue is proper pursuant to 28 U.S.C. § 1391b(2).
23                                          PARTIES
24    12. Plaintiff, Francesca James Acuña Adams, (“Plaintiff” or “Ms. Adams”), is a
25   natural person residing in the County of San Diego, and State of California.
26   Plaintiff is a “consumer” and a “debtor,” as those terms are defined by 15 U.S.C. §
27   1692a(3) and Cal Civ. Code § 1788.2(h).
28

                                                -2-
                                           COMPLAINT
     Adams v. Systematic National Collections, Inc.
 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.4 Page 4 of 7




 1    13. Defendant is a California corporation with its principal place of business in
 2   the County of San Diego, State of California.
 3    14. On behalf of its creditor clients, Defendant regularly collects or attempts to
 4   collect, directly or indirectly, debts owed or due or asserted to be owed or due. In
 5   doing so, Defendant uses instrumentalities of interstate commerce and the mail for
 6   the principal purpose of collecting debts. Therefore, Defendant is a “debt
 7   collector,” as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ Code §
 8   1788.2(c).
 9    15. This case involves a “consumer debt” and a “debt,” as those terms are
10   defined by 15 U.S.C. § 1692a(5) and Cal Civ. Code § 1788.2(d).
11                               FACTUAL ALLEGATIONS
12    16. Sometime prior to January of 2019, Plaintiff allegedly incurred a financial
13   obligation (the “Debt”). Because this complaint alleges violations of the FDCPA
14   and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), the validity
15   and circumstances surrounding the Debt are irrelevant and will be discussed only
16   to provide context.
17    17. On or about January 4, 2019, Defendant sent a dunning letter of the same
18   date to Plaintiff. A few days later, Plaintiff received that letter.
19    18. Defendant’s collection letter makes material misrepresentations in violation
20   of the FDCPA and the RFDCPA including but not limited to stating that the
21   “original creditor” is “James Burmeister, Attorney.” Enclosed with Defendant’s
22   collection letter is a copy of what appears to be an unlawful detainer judgment for
23   a different amount than Defendant’s letter states, and that the judgment amount is
24   owed to a different party, “Dorothy J. Mann.”
25    19. The above communications to Plaintiffs were each a “communication” as
26   that term is defined by 15 U.S.C. § 1692a(2).
27    20. These communications were each a “debt collection” as defined by Cal. Civ.
28   Code 1788.2(b).

                                                -3-
                                           COMPLAINT
     Adams v. Systematic National Collections, Inc.
 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.5 Page 5 of 7




 1     21. Through the conduct detailed above, Defendants used a false, deceptive, or
 2   misleading representation or means in connection with the collection of a debt.
 3   Consequently, Defendants violated 15 U.S.C. § 1692e and 15 U.S.C. § 1692e(10).
 4     22. Through the conduct detailed above, Defendants made false representations
 5   concerning the character, amount, or legal status of a debt. Consequently,
 6   Defendants violated 15 U.S.C. § 1692e(2)(A).
 7     23. Through the conduct detailed above, Defendants used an unfair or
 8   unconscionable means to collect or attempt to collect any debt. Consequently,
 9   Defendant violated 15 U.S.C. § 1692f.
10     24. Because Defendants’ conduct violated certain portions of the federal Fair
11   Debt Collection Practices Act as these portions are incorporated by reference in the
12   Rosenthal Fair Debt Collection Practices Act, through California Civil Code §
13   1788.17, this conduct or omission violated Cal. Civ. Code § 1788.17.
14                                  CAUSES OF ACTION
15                                          COUNT I
16              FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)
17                                15 U.S.C. §§ 1692 ET SEQ.
18     25. Plaintiff repeats, re-alleges, and incorporates by reference, all other
19   paragraphs.
20     26. The foregoing acts and omissions constitute numerous and multiple
21   violations of the FDCPA, including but not limited to each and every one of the
22   above cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
23     27. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
24   any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an
25   amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable
26   attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
27   ///
28   ///

                                                -4-
                                          COMPLAINT
     Adams v. Systematic National Collections, Inc.
 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.6 Page 6 of 7




 1                                         COUNT II
 2          ROSENTHAL FAIR DEBT COLLECTIONS PRACTICES ACT
 3                                   (ROSENTHAL ACT)
 4                           CAL. CIV. CODE §§ 1788-1788.32
 5    28. Plaintiff repeats, re-alleges, and incorporates by reference, all other
 6   Paragraphs.
 7    29. The foregoing acts and omissions constitute numerous and multiple
 8   violations of the Rosenthal Act, including but not limited to each and every one of
 9   the above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-1788.32.
10    30. As a result of each and every violation of the Rosenthal Act, Plaintiff is
11   entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
12   damages for a knowing or willful violation in the amount up to $1,000.00 pursuant
13   to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant
14   to Cal. Civ. Code § 1788.30(c) from Defendant.
15                                 PRAYER FOR RELIEF
16    31. WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
17   and Plaintiff be awarded damages from Defendant, as follows:
18         • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
19         • An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
20         1692k(a)(2)(A);
21         • An award of costs of litigation and reasonable attorney’s fees, pursuant to
22         15 U.S.C. § 1692k(a)(3);
23         • An award of actual damages pursuant to Cal. Civ. Code § 1788.30(a);
24         • An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code §
25         1788.30(b);
26         • An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code §
27         1788.17;
28

                                                -5-
                                          COMPLAINT
     Adams v. Systematic National Collections, Inc.
 Case 3:19-cv-00755-MMA-NLS Document 1 Filed 04/24/19 PageID.7 Page 7 of 7




 1         • An award of costs of litigation and reasonable attorney’s fees, pursuant to
 2         Cal. Civ. Code § 1788.30(c); and
 3         • Any other relief that the court deems proper.
 4
 5   Dated: April 24, 2019                            LAGUARDIA LAW, APC
 6
 7                                                    s/Eric A. LaGuardia  .




 8                                                    Eric A. LaGuardia
                                                      Attorney for Plaintiff
 9                                                    Francesca James Acuña Adams
10
11                              DEMAND FOR JURY TRIAL
12         Plaintiff by and through her attorney, Eric LaGuardia, hereby demands a
13   trial by jury in the above-captioned matter.
14
15   Dated: April 24, 2019                            LAGUARDIA LAW, APC
16
17                                                    s/Eric A. LaGuardia  .




18                                                    Eric A. LaGuardia
                                                      Attorney for Plaintiff
19                                                    Francesca James Acuña Adams
20
21
22
23
24
25
26
27
28

                                                -6-
                                          COMPLAINT
     Adams v. Systematic National Collections, Inc.
